Citation Nr: 0126898	
Decision Date: 11/30/01    Archive Date: 12/03/01

DOCKET NO.  99-15 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for a back 
disability.  

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for bilateral hearing 
loss

3.  Entitlement to service connection for a skin rash of the 
left arm.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from November 1971 until 
November 1991. 

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a January 1999 
rating decision of the Montgomery, Alabama Regional Office 
(RO) which declined to reopen the claims of service 
connection for hearing loss and a back disorder, and denied 
the claim of service connection for a skin condition 
involving the left arm.

The record reflects that in the substantive appeal received 
in June 1999, the veteran affirmatively stated that he 
accepted the disability rating he had been awarded for his 
service-connected coronary artery disease, which had 
previously been on appeal.  The Board thus construes this 
statement to mean that this issue is withdrawn from appellate 
consideration.  As well, the appellant withdrew the issue of 
service connection for eye disability upon personal hearing 
on appeal before a Member of the Board sitting at Montgomery, 
Alabama in August 2001.

The issue of entitlement to service connection for a skin 
disorder involving the left arm will be addressed in a REMAND 
following the ORDER portion of this decision.  


FINDINGS OF FACT

1.  By a decision entered in August 1992, the RO denied a 
claim of service connection for a back disability.  That 
decision was not appealed.  

2.  Evidence submitted since the RO's 1992 decision does not 
bear directly and substantially upon the specific matter 
under consideration; is merely cumulative of previously 
submitted evidence; and is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a back disorder. 

3.  By a decision entered in August 1992, the RO denied a 
claim of service connection for hearing loss.  That decision 
was not appealed.

3.  Evidence received since the August 1992 denial is so 
significant that it must be considered to fairly decide the 
merits of the veteran's claim of service connection for 
bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The August 1992 decision that denied service connection 
for a back disorder is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (2001).

2.  Evidence received since the August 1992 RO decision is 
not new and material and the claim of service connection for 
a back disorder is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§ 5100 et. seq. (West Supp. 2001)); 38 C.F.R. § 3.156 (2001).

3.  The August 1992 decision that denied service connection 
for hearing loss is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103 (2001).

4.  New and material evidence sufficient to reopen the 
previously denied claim of service connection for bilateral 
hearing loss has been submitted.  38 U.S.C.A. § 5108; 
38 C.F.R. §§ 3.156, 20.302, 20.1103.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record reflects that the veteran attempted to reopen his 
claims for back and hearing impairments in October 1996.  A 
January 1997 decision by the RO denied the claims on the 
basis that new and material evidence had not been received to 
reopen the claims.  However, it does not appear that he was 
provided with his appellate rights at that time.  Therefore, 
this decision may not be considered final.  38 U.S.C. § 
5104(a) (Secretary to "provide" to each VA-benefits claimant 
timely notice of any VA-benefits adjudication decision 
accompanied by "an explanation of the procedure for obtaining 
review of the decision"); Rosler v. Derwinski, 1 Vet. App. 
241 (1991) (holding that as to adjudications made after 
January 31, 1990, Secretary is required by section 5104(a) to 
advise VA claimants throughout claims adjudication process of 
their subsequent appellate rights as to those adjudications).
The Board thus finds that the August 1992 determination is 
the last final decision regarding these issues.  38 C.F.R. 
§ 20.1103.

On November 9, 2000, the President signed into law H.R. 4864, 
the "Veterans Claims Assistance Act of 2000."  The 
provisions, in effect, eliminate the "well-grounded" claims 
requirement.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. § 5100 et. seq.).  Under the newly enacted criteria, 
the Secretary shall make reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  In the case of a claim 
for disability compensation, the Secretary shall include 
providing a medical examination or obtain a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  However, the Secretary is not 
required to provide assistance to a claimant if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Id.  It is noted that there are 
new provisions concerning new and material evidence.  These 
matters, however, are for application only for claims filed 
on or after August 29, 2001, and are not applicable to the 
instant case.  See 66 Fed. Reg. 45,620-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326).

It is found that the new law does not preclude the Board from 
proceeding to an adjudication of the veteran's claims of 
whether new and material evidence has been received to reopen 
the claims for service connection for hearing loss and a back 
disability.  The Board finds that there is no indication that 
additional evidence exists or could be obtained which would 
tend to support the claims in this regard.  The requirements 
of the new law have been satisfied in that the record 
demonstrates that although the RO referred to the 
requirements for a well-grounded claim in correspondence 
dated in December 1999, the veteran was specifically informed 
in great detail of the information and evidence necessary to 
substantiate his claims.  Therefore, it is found that 
adjudication of this appeal, without referral to the RO for 
initial consideration under the new law, poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92 (1992).

In general, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  Where 
a veteran served continuously for 90 days during a period of 
war or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
When disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303 (2001).

1. New and material evidence to reopen the claim of service 
connection 
for a back disorder.

Factual background.

The August 1992, decision denying entitlement to service 
connection for a back disability was not appealed.  The 
veteran was notified of this action and his right to appeal, 
but did not initiate an appeal within the one-year time 
period allowed.  38 C.F.R. §§ 20.302, 20.1103 (1991).  
Consequently, the current claim of service connection may be 
considered on the merits only if "new and material 
evidence" has been submitted since the time of the prior 
adjudication.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156; 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).

Under § 3.156(a), evidence is considered "new" if it was 
not of record at the time of the last final disallowance of 
the claim and if it is not merely cumulative or redundant of 
other evidence that was then of record.  See also Struck v. 
Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 
Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  "Material" evidence is evidence which bears 
directly and substantially upon the specific matter under 
consideration, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
38 C.F.R. § 3.156(a);).  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In evaluating whether the veteran's claim should be reopened 
pursuant to the standards set out in § 3.156(a), the Board 
notes that evidence available for review in August 1992 
included service medical records which showed that the 
veteran was treated for complaints of low back pain on one 
occasion for which an assessment of rule out neuralgia was 
noted.  However, the date of such is illegible and cannot be 
ascertained.  

It was also reported in the service medical records that he 
fell from a top bunk in June 1979, injuring his shoulder, and 
that no back complaints were recorded at that time.  It was 
noted that he sustained superficial abrasions after falling 
from a moped in August 1980, but did not indicate that he had 
trauma to the back.  The appellant denied any back symptoms 
upon military retirement examination in July 1991.  It was, 
however, noted that there was increased muscle mass at the 
right lumbar paraspinals when compared to the left side.  

Upon VA examination in January 1992, the veteran indicated 
that a muscle mass was found in the lumbar area on the left 
side at separation.  No other back complaints were recorded.  
Upon examination, no abnormal findings were observed or 
noted, and range of motion of the lumbar spine was within 
normal limits.  The examiner did, however, provide a 
diagnosis of instability of the lumbar spine.  Service 
connection for a back disability was subsequently denied in a 
rating decision dated in August 1992 on the basis that there 
was no evidence to show that the appellant developed any 
chronic disability of the lumbar spine in service, nor was 
any demonstrated on VA examination in January 1992.

The evidence received since the final denial of the claim in 
August 1992 includes the report of a VA examination in April 
1993 where the veteran complained of backache, and again 
indicated that a lower lumbar muscle mass had been detected 
at service separation.  Examination of the back disclosed no 
spasm and no mass was felt or observed.  Range of motion was 
reported to be within normal limits.  Diagnoses of muscle 
mass, lumbar area-none found, and backache-no muscle spasm, 
were rendered in this regard.  

Extensive VA outpatient records dating from May 1997 were 
also received indicating that the appellant was treated for 
multiple complaints and disorders, and was shown to have 
sporadic complaints of back pain.  Assessments of arthritis 
were recorded in July 1999.  

He was involved in a car accident in January 2000 followed by 
complaints of neck and back pain.  An X-ray of the lumbar 
spine in January 2000 was interpreted as showing a normal 
study.  A diagnosis of lumbar strain secondary to motor 
vehicle accident was rendered.  The veteran also presented 
testimony upon personal hearing in August 2001 to the effect 
that he developed lumbar arthritis as the result of his 
duties as a mobility noncommissioned officer (NCO) when he 
was required to lift a great deal of heavy equipment and 
unload heavy packing crates.  He stated that he fell off a 
top bunk on one occasion during service, and was thrown from 
a bike in his duties as an "ATV" safety instructor.  The 
veteran also related that a muscle mass was noted in the 
right lower back area upon retirement from service.  He said 
that there were more outstanding records at the Birmingham VA 
in the neurology department, but that they did not relate to 
his back. 

Legal Analysis

The Board finds that the evidence received since the 1992 
decision is not new and material.  The prior denial was 
premised on the lack of a current disability and a link 
between that disability and service.  Outpatient treatment 
records dated many years after service show the veteran's 
complaints of back pain.  Such complaints were documented in 
the record at the time of the prior denial.  The assessment 
of arthritis reported in July 1999 does not constitute 
competent evidence of a current disability because there is 
no evidence that the diagnosis was based on X-ray evidence.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2001).  The finding 
in January 2000 of lumbosacral strain secondary to a motor 
vehicle accident is new, in that it is not duplicative; but 
it is not probative of whether there is a current disability 
related to service.  The assessment shows only a back 
disability unrelated to service.  

The appellant testified on personal hearing in August 2001 
that while he was in the military, he may have injured his 
back as the result of a fall from a bunk bed and from being 
thrown from a motor bike.  The Board observes, however, that 
these incidents were documented in the service medical 
records considered in the 1992 decision.  The veteran's 
statements are therefore, duplicative and not new.  

The veteran's testimony does include his assertions that the 
inservice accidents caused a current back disability.  This 
testimony is not competent.  In Moray v. Brown, 5 Vet. App. 
211, 214 (1993), the Court noted that lay persons are not 
competent to offer medical opinions concerning matters such 
as etiology of diseases, and that such evidence does not 
provide a basis on which to reopen a claim for service 
connection.  The Court specifically stated in Routen v. 
Brown, 10 Vet. App. 183, 186, (1997), that "[l]ay assertions 
of medical causation...cannot suffice to reopen a claim under 
38 U.S.C. § 5108."  As such, the appellant's opinion as to 
the relationship between his service and the currently 
claimed back disability is not considered competent evidence 
and is not sufficient to reopen the claim.  

The Board finds that no new and material evidence has been 
submitted in support of the appellant's claim, and it remains 
denied.  Absent the receipt of new and material evidence, the 
Board does not have jurisdiction to review the former 
disposition.  Butler v. Brown, 9 Vet. App. 167 (1996).  

2.  New and material evidence to reopen the claim for service 
connection for bilateral hearing loss.

VA regulations provide that impaired hearing will be 
considered a "disability" when the auditory threshold is 40 
decibels or greater at 500, 1000, 2000, 3000, or 4000 hertz, 
where it is 26 decibels or greater in at least three of these 
frequencies, or where speech recognition scores under the 
Maryland CNC test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2001).

The Board notes that evidence available for review in August 
1992 included service medical records which showed that the 
veteran had decibel losses of 45/35/25/30/30 and 
30/40/20/30/30 at 500/1000/2000/3000/4000 Hertz in the right 
and left ears, respectively, upon retirement examination in 
July 1991.  High and low frequency hearing loss was noted at 
that time.  However, when he was afforded a postservice 
audiology examination in January 1992, puretone threshold 
averages were found to be 30/25/15/15/30 and 25/30/15/15/30 
at the applicable frequencies in the right and left ears, 
respectively.  Such findings did not constitute hearing loss 
by VA standards under 38 C.F.R. § 3.385 (2001), and service 
connection for hearing loss was denied by rating action dated 
in August 1992.  This determination is final, and requires 
new and material evidence to reopen the claim.  38 C.F.R. 
§ 20.1103 (2001).  

Evidence added to the record after August 1992 shows, that 
when the appellant was afforded a VA audiology examination in 
April 1993, he had puretone thresholds of 35/30/25/30/40 in 
the right ear, and 30/25/25/20/30 in the left ear at 
500/1000/2000/3000/4000 Hertz.  The veteran has reported 
continuity of hearing loss symptomatology since service, and 
there is evidence of high noise exposure during active duty.  
More recent medical evidence of record, specifically, a VA 
outpatient clinic note dated in February 2001, shows the 
veteran being treated for mixed hearing loss in the right 
ear, and mild to moderate sensorineural hearing loss in the 
left ear, although no recent audiogram is of record

Analysis 

The evidence available to the RO in August 1992 showed that 
while audiometric evaluations indicated that the veteran was 
discharged from service with a ratable hearing loss by VA 
standards in each ear, the decibel losses did not meet those 
threshold requirements when he was examined by the VA some 
six months later in January 1992.  The evidence thus failed 
to show that the veteran had a current hearing loss when the 
claim was adjudicated in August 1992, and was denied on the 
basis that no current disability by VA regulation was 
demonstrated.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 2019 (1999) ; Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  It was not until April 1993 that 
evidence was received showing that the veteran had current 
hearing loss in at least the right ear to satisfy the 
threshold criteria of 38 C.F.R. § 3.385.

The Court has held that the absence of any clinical evidence 
of hearing loss during the years immediately subsequent to 
service is not an absolute bar to granting service connection 
if there is medical evidence sufficient to link the current 
hearing loss to service.  See Hensley v. Brown, 5 Vet. App. 
155, 159 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992). Given that evidence has been presented indicating 
that the veteran now has ratable hearing impairment which may 
relate back to service, the Board finds that such information 
constitutes new and material evidence significant to reopen 
the claim.  The Board thus finds that new and material 
evidence has been presented to reopen the claim for service 
connection for hearing loss.  


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a back 
disability, remains denied.

New and material evidence has been received to reopen the 
previously denied claim of service connection for bilateral 
hearing loss; the application to reopen is granted.


REMAND

1.  Service connection for bilateral hearing loss

The Board finds that new and material evidence has been 
submitted to reopen the claim for service connection for 
hearing loss.  Consequently, the determinative issue is 
whether there is currently a medically sound basis for 
attributing the veteran's bilateral hearing loss to his 
service in the military and, specifically, to any acoustic 
trauma that he may have sustained therein.  However, there 
currently is no medical opinion of record dispositive of the 
question at issue.  Therefore, the case must be remanded to 
the RO, particularly in light of the recently enacted 
Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  See also Boyer v. West, 210 
F.3d 1351, 1353 (Fed Cir. 2000); Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  The VCAA requires that VA provide an examination 
where there is competent evidence of a current disability, 
evidence (lay or medical) indicating that the disability or 
symptoms may be related to service, and the evidence of 
record is insufficient to decide the claim.  38 C.F.R. 
§ 5103A(d).

2.  Service connection for a skin disorder involving the left 
arm.

The veteran asserts that he has a skin disorder of the left 
arm with scarring, and that his dermatologist said it was due 
to exposure to sun and heat over a prolonged period, as well 
as chemicals he was exposed to during Vietnam and Desert 
Storm.  He presented testimony upon personal hearing in 
August 2001 to the effect that while stationed at Travis Air 
Force Base, he developed a rash on the arm as the result of 
exposure to sand and soil shortly after unloading, unpacking 
and inventory of equipment from the Desert Storm front.  He 
stated that he did not have any prior problem with such 
symptoms, but that his physician had told him that the skin 
condition might have been an allergic reaction to the sun. 

The veteran's service medical records reflect that he was 
seen on numerous occasions throughout his service for 
complaints of rash and other skin symptomatology affecting 
multiple areas of his body, to include the back, chest, neck, 
face, trunk, and scalp which were primarily attributed to 
allergic reaction.  An itchy face, neck and arm in February 
1983 was believed to be related to bedbug bites.  Other 
impressions provided included urticaria, impetigo and tinea 
cruris.  Upon examination in July 1991 for retirement from 
service, the skin was evaluated as normal.  

A VA outpatient record dated in July 1999 reflects that the 
appellant was seen for complaints of a rash of the arms and 
hands which was spreading to the feet.  In September 1999 he 
was treated for decreasing excoriated nodules affecting the 
forearms for which an assessment of prurigo nodularis was 
rendered.  In July 2000, it was reported that he received 
follow-up for a rash on the arms for which an assessment of 
allergic rash was noted.  In January 2001, he was again 
treated for prurigo nodularis described as severely pruritic 
lesions on his forearms.  

In view of the veteran's continuing skin symptoms throughout 
service and thereafter, the Board is of the opinion that an 
examination is necessary in order to determine whether or not 
any current skin rash relates back to service.  The 
fulfillment of the VA's statutory duty to assist the 
appellant includes providing additional examination by a 
specialist, to include a medical opinion, when indicated, 
which takes into account the records of prior medical 
treatment, so that the disability evaluation will be a fully 
informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified 
as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107) are fully 
complied with and satisfied.  Any 
binding and pertinent court decisions 
that are subsequently issued should be 
considered.

2.  After ensuring that all notice and 
duty to assist requirements of the VCAA 
have been complied with, the RO should 
schedule the veteran for an audiology 
examination, to include an audiometric 
evaluation, to determine the nature and 
extent of any currently indicated ear 
disability.  The examiner should review 
the entire claims folder, including 
service medical records, and provide an 
opinion as to whether it is at least as 
likely as not that any current hearing 
loss is a result of noise exposure, or 
any other incident of active service.  
All findings should be reported in 
detail, and a complete rationale must 
be provided for any opinion expressed.

3.  The RO should schedule the veteran 
for an examination by a dermatologist to 
determine the etiology and the extent of 
any and all skin disability now 
indicated.  All necessary tests and 
studies should be conducted in order to 
identify and describe all skin-related 
symptomatology.  The claims folder and a 
copy of this remand should be made 
available to the examiner for review 
prior to the evaluation.  The examiner 
should review of the record and should 
provide an opinion as to whether there 
is any etiological relationship between 
any skin rash of the arms now noted, and 
those manifested during service, to 
include whether or not it is related to 
any inservice chemical exposure.  The 
examination report should include 
complete rationale for the opinion 
expressed. 

4.  The RO should review the reports of 
the examinations to determine if they 
are in compliance with the directives 
of this remand.  If not, they should be 
returned, along with the claims folder, 
for immediate corrective action.  See 
38 C.F.R. § 4.2.

5.  If, after completion of the above 
development, and any other development 
deemed warranted by the record, the 
benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with 
a supplemental statement of the case 
which contains notice of all relevant 
actions taken on his claims for 
benefits, to include a summary of the 
evidence and applicable laws, 
regulations, case law and other legal 
authority considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (2000).  The 
veteran is advised that the examinations requested pursuant 
to this remand is deemed necessary to evaluate his claims and 
that his failure, without good cause, to report for a 
scheduled examination could result in the denial of those 
claims.  38 C.F.R. § 3.655 (2001).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 



